                      Case 8:19-bk-10832-CED               Doc 159-3            Filed 12/08/20           Page 1 of 4


                                   Four Stacks Brewing Company
                                   Transaction Detail by Account
                                                       October 2020

                                              Transactio
                                      Date      n Type                 Name                          Split              Amount
Amazon
                                    10/05/2020 Expense     Amazon                    Office Expenses                       -0.14
                                    10/05/2020 Expense     Amazon                    Office Expenses                      -10.86
                                    10/09/2020 Expense     Amazon                    Office Expenses                      -96.55
                                    10/13/2020 Expense     Amazon                    Office Expenses                      -29.35
                                    10/20/2020 Expense     Amazon                    Office Expenses                      -14.65
                                    10/22/2020 Expense     Amazon                    Office Expenses                      -13.00
Total for Amazon                                                                                                         -164.55
Babyl
                                    10/05/2020 Check       Babyl                     Promotional                         -125.00
Total for Babyl                                                                                                          -125.00
Buzztime
                                    10/07/2020 Expense     Buzztime                  Rent or Lease                       -107.42
                                    10/21/2020 Expense     Buzztime                  Rent or Lease                       -107.42
                                    10/28/2020 Expense     Buzztime                  Rent or Lease                       -107.42
Total for Buzztime                                                                                                       -322.26
CloudPoint Hospitality
                                    10/08/2020 Expense     CloudPoint Hospitality    Rent or Lease:Rent or Lease - RV    -221.00
                                    10/08/2020 Expense     CloudPoint Hospitality    Rent or Lease:PoS Lease             -215.00
Total for CloudPoint Hospitality                                                                                         -436.00
Direct TV
                                    10/05/2020 Expense     Direct TV                 Utilities                           -381.81
                                    10/26/2020 Expense     Direct TV                 Utilities:Utilities - RV            -384.44
Total for Direct TV                                                                                                      -766.25
Esque Dollar
                                    10/05/2020 Check       Esque Dollar              Promotional                         -100.00
                                    10/07/2020 Check       Esque Dollar              Promotional                         -150.00
                                    10/14/2020 Check       Esque Dollar              Promotional                         -100.00
                                    10/23/2020 Check       Esque Dollar              Promotional                         -150.00
Total for Esque Dollar                                                                                                   -500.00
Facebook
                                    10/05/2020 Expense     Facebook                  Advertising                         -125.00
                                    10/07/2020 Expense     Facebook                  Advertising                           -6.05
Total for Facebook                                                                                                       -131.05
Florida Bulk Sales
                                    10/06/2020 Check       Florida Bulk Sales        Supplies & Materials - COGS         -100.80
Total for Florida Bulk Sales                                                                                             -100.80
geico
                                    10/15/2020 Expense     geico                     Insurance                           -165.00
                                    10/15/2020 Expense     geico                     Insurance                           -162.00
Total for geico                                                                                                          -327.00
Google
                                    10/19/2020 Expense     Google                    Advertising                          -98.73
                    Case 8:19-bk-10832-CED                 Doc 159-3        Filed 12/08/20              Page 2 of 4


Total for Google                                                                                                         -98.73
Helget
                                      10/05/2020 Expense   Helget                   Utilities                           -111.65
Total for Helget                                                                                                        -111.65
Home Depot
                                      10/07/2020 Expense   Home Depot               Repair & Maintenance                 -14.95
                                      10/21/2020 Expense   Home Depot               Repair & Maintenance                -105.96
Total for Home Depot                                                                                                    -120.91
HSW & Associates
                                      10/28/2020 Expense   HSW & Associates         Rent or Lease                       -471.76
Total for HSW & Associates                                                                                              -471.76
Internal Revenue Service
                                      10/13/2020 Expense   Internal Revenue Service Payroll Taxes                       -777.80
                                      10/26/2020 Expense   Internal Revenue Service Payroll Taxes                       -744.00
Total for Internal Revenue Service                                                                                     -1521.80
Lowes
                                      10/13/2020 Expense   Lowes                    Online Bill Pay                     -127.00
Total for Lowes                                                                                                         -127.00
NISA Riverview
                                      10/14/2020 Check     NISA Riverview           Rent or Lease                      -1000.00
                                      10/16/2020 Check     NISA Riverview           Rent or Lease:Rent or Lease - RV   -8562.95
Total for NISA Riverview                                                                                               -9562.95
Pepin
                                      10/21/2020 Check     Pepin                    Kegged
                                                                                    Kegged &
                                                                                           & Packaged
                                                                                             Packaged Beer
                                                                                                      Beer:Kegged &      -96.45
                                      10/30/2020 Check     Pepin                    Packaged Beer - RV                  -282.30
Total for Pepin                                                                                                         -378.75
Publix
                                      10/16/2020 Expense   Publix                   Supplies                             -45.55
Total for Publix                                                                                                         -45.55
Southern Wine and Spirits                                                            Kegged & Packaged Beer:Kegged &
                                      10/05/2020 Check     Southern Wine and Spirits Packaged Beer - RV                 -249.00
                                      10/07/2020 Check     Southern Wine and Spirits Kegged & Packaged Beer             -409.62
                                      10/14/2020 Check     Southern Wine and Spirits Kegged & Packaged Beer             -301.62
                                      10/28/2020 Check     Southern Wine and Spirits Kegged & Packaged Beer             -253.62
Total for Southern Wine and Spirits                                                                                    -1213.86
TECO
                                      10/06/2020 Expense   TECO                     Utilities                           -914.26
                                      10/09/2020 Expense   TECO                     Utilities                          -1000.00
                                      10/09/2020 Expense   TECO                     Utilities:Utilities - RV           -2000.00
                                      10/27/2020 Expense   TECO                     Utilities:Utilities - RV            -337.34
                                      10/27/2020 Expense   TECO                     Utilities                           -242.07
                                      10/27/2020 Expense   TECO                     Utilities                           -351.83
Total for TECO                                                                                                         -4845.50
Untappd
                                      10/01/2020 Expense   Untappd                  Advertising                          -49.00
                                      10/01/2020 Expense   Untappd                  Advertising                          -49.99
Total for Untappd                                                                                                        -98.99
US Trustee
                  Case 8:19-bk-10832-CED           Doc 159-3        Filed 12/08/20           Page 3 of 4


                             10/06/2020 Expense    US Trustee            Legal & Professional Fees          -975.00
Total for US Trustee                                                                                        -975.00
White Labs
                             10/07/2020 Expense    White Labs            Supplies & Materials - COGS        -204.41
                             10/14/2020 Expense    White Labs            Supplies & Materials - COGS        -204.41
                             10/21/2020 Expense    White Labs            Supplies & Materials - COGS        -107.17
                             10/22/2020 Expense    White Labs            Supplies & Materials - COGS        -107.17
                             10/28/2020 Expense    White Labs            Supplies & Materials - COGS        -107.17
Total for White Labs                                                                                        -730.33
Not Specified
                             10/01/2020 Expense                          Meals and Entertainment              -3.99
                             10/01/2020 Expense                          Promotional                         -61.80
                             10/02/2020 Expense                          Payroll Fees                        -54.00
                             10/02/2020 Expense                          Travel                              -20.06
                             10/02/2020 Expense                          Meals and Entertainment             -46.68
                             10/02/2020 Expense                          Office Expenses                     -52.99
                             10/02/2020 Expense                          Office Expenses                      -9.99
                             10/05/2020 Check      Megan Edwards         Undeposited Funds                  -400.00
                             10/05/2020 Expense                          Office Expenses                     -85.00
                             10/05/2020 Expense                          Advertising                          -2.99
                             10/05/2020 Expense                          Meals and Entertainment              -9.42
                             10/05/2020 Expense                          Office Expenses                     -29.99
                             10/05/2020 Expense                          Office Expenses                     -40.00
                             10/06/2020 Expense                          Supplies & Materials - COGS        -240.54
                             10/06/2020 Expense                          Utilities:Utilities - RV             -5.63
                             10/06/2020 Expense                          Meals and Entertainment              -7.57
                             10/07/2020 Check      Mike Frey             Supplies                            -17.56
                             10/07/2020 Check      Mike Frey             Supplies & Materials - COGS        -246.66
                             10/07/2020 Expense                          Rent or Lease                     -6183.57
                             10/07/2020 Expense                          Office Expenses                     -14.99
                             10/08/2020 Transfer                         Undeposited Funds                  -400.00
                             10/09/2020 Expense                          Office Expenses                     -54.20
                             10/09/2020 Expense                          Meals and Entertainment             -46.68
                             10/13/2020 Check      Megan Edwards         Salaries and Wages                 -198.62
                             10/13/2020 Expense                          Online Bill Pay                    -182.00
                             10/13/2020 Check      Mike Frey             Supplies                           -372.42
                             10/13/2020 Check      Elizabeth Kavanagh    Salaries and Wages                 -416.85
                             10/13/2020 Check      Martin Noll           Salaries and Wages                 -678.05
                             10/13/2020 Check      Mike Frey             Salaries and Wages                -1466.88
                             10/13/2020 Expense                          Office Expenses                      -9.99
                             10/13/2020 Expense                          Dues & Subscriptions                -15.06
                             10/13/2020 Expense                          Payroll Taxes                       -17.89
                             10/13/2020 Expense                          Rent or Lease                       -84.63
                             10/13/2020 Expense                          Janitorial                         -161.72
                             10/13/2020 Check      Jade Weaver           Salaries and Wages                 -270.89
                             10/14/2020 Transfer                         Undeposited Funds                  -200.00
                             10/15/2020 Check      Cassie Frias          Salaries and Wages                  -49.75
                             10/15/2020 Expense                          Bank Charges                        -35.00
                  Case 8:19-bk-10832-CED           Doc 159-3          Filed 12/08/20            Page 4 of 4


                             10/15/2020 Expense                              Shipping and delivery expense      -25.92
                             10/16/2020 Check       Megan Edwards            Undeposited Funds                 -300.00
                             10/16/2020 Expense                              Insurance - Workmans Comp         -479.56
                             10/19/2020 Check       Mike Frey                Supplies                           -17.56
                             10/19/2020 Expense                              Utilities                         -515.92
                             10/19/2020 Check       Martin Noll              Undeposited Funds                 -141.12
                             10/19/2020 Transfer                             Undeposited Funds                 -200.00
                             10/19/2020 Transfer                             Undeposited Funds                 -200.00
                             10/19/2020 Expense                              Meals and Entertainment            -70.18
                             10/19/2020 Expense                              Rent or Lease                     -225.28
                             10/19/2020 Expense                              Utilities                         -348.22
                             10/19/2020 Check       Martin Noll              Undeposited Funds                  -58.10
                             10/20/2020 Check       Cassie Frias             Salaries and Wages                 -31.14
                             10/20/2020 Expense                              Supplies & Materials - COGS       -240.55
                             10/20/2020 Expense                              Office Expenses                    -11.99
                             10/21/2020 Expense                              Janitorial                         -94.39
                             10/21/2020 Expense                              Insurance - Liability             -773.49
                             10/21/2020 Expense                              Insurance - Liability             -539.50
                             10/21/2020 Expense                              Utilities                         -273.06
                             10/22/2020 Transfer                             Undeposited Funds                 -300.00
                             10/22/2020 Expense                              Supplies & Materials - COGS       -295.58
                             10/22/2020 Expense                              Janitorial                        -149.49
                             10/22/2020 Expense                              Office Expenses                    -34.99
                             10/23/2020 Transfer                             Undeposited Funds                 -400.00
                             10/23/2020 Expense                              Dues & Subscriptions               -15.00
                             10/26/2020 Check       Cassie Frias             Salaries and Wages                 -74.29
                             10/26/2020 Expense                              Office Expenses                    -53.98
                             10/26/2020 Check       Mike Frey                Undeposited Funds                 -150.62
                             10/26/2020 Check       Jade Weaver              Salaries and Wages                -247.60
                             10/26/2020 Check       Elizabeth Kavanagh       Salaries and Wages                -434.41
                             10/26/2020 Check       Mike Frey                Salaries and Wages               -1466.89
                             10/26/2020 Expense                              Office Expenses                    -14.95
                             10/26/2020 Expense                              Payroll Taxes                      -18.96
                             10/26/2020 Check       Mike Frey                Supplies                          -122.72
                             10/27/2020 Check       Martin Noll              Salaries and Wages                -539.07
                             10/27/2020 Expense                              Vehicle                           -550.00
                             10/28/2020 Expense                              Charitable Contributions           -50.00
                             10/29/2020 Check       Jade Weaver              Salaries and Wages                -104.79
                             10/29/2020 Transfer                             Undeposited Funds                 -400.00
                             10/30/2020 Transfer                             Undeposited Funds                 -300.00
Total for Not Specified                                                                                       24858.19




                            Thursday, Dec 03, 2020 09:23:17 PM GMT-8 - Accrual Basis
